
	
		II
		110th CONGRESS
		1st Session
		S. 437
		IN THE SENATE OF THE UNITED STATES
		
			January 30, 2007
			Mr. Coleman (for himself
			 and Ms. Klobuchar) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To provide for the conveyance of an A–12 Blackbird
		  aircraft to the Minnesota Air National Guard Historical
		  Foundation.
	
	
		1.Conveyance of A–12 Blackbird
			 aircraft to the Minnesota Air National Guard Historical Foundation
			(a)Conveyance
			 requiredThe Secretary of the Air Force shall convey, without
			 consideration, to the Minnesota Air National Guard Historical Foundation, Inc.
			 (in this section referred to as the Foundation), a non-profit
			 entity located in the State of Minnesota, A–12 Blackbird aircraft with tail
			 number 60–6931 that is under the jurisdiction of the National Museum of the
			 United States Air Force and, as of January 1, 2007, was on loan to the
			 Foundation and display with the 133rd Airlift Wing at Minneapolis-St. Paul
			 International Airport, Minnesota.
			(b)ConditionThe
			 conveyance required by subsection (a) shall be subject to the requirement that
			 Foundation utilize and display the aircraft described in that subsection for
			 educational and other appropriate public purposes as jointly agreed upon by the
			 Secretary and the Foundation before the conveyance.
			(c)Relocation of
			 aircraftAs part of the conveyance required by subsection (a),
			 the Secretary shall relocate the aircraft described in that subsection to
			 Minneapolis-St. Paul International Airport and undertake any reassembly of the
			 aircraft required as part of the conveyance and relocation. Any costs of the
			 Secretary under this subsection shall be borne by the Secretary.
			(d)Maintenance
			 supportThe Secretary may authorize the 133rd Airlift Wing to
			 provide support to the Foundation for the maintenance of the aircraft relocated
			 under subsection (a) after its relocation under that subsection.
			(e)Reversion of
			 aircraft
				(1)ReversionIn
			 the event the Foundation ceases to exist, all right, title, and interest in and
			 to the aircraft conveyed under subsection (a) shall revert to the United
			 States, and the United States shall have immediate right of possession of the
			 aircraft.
				(2)Assumption of
			 possessionPossession under paragraph (1) of the aircraft
			 conveyed under subsection (a) shall be assumed by the 133rd Airlift
			 Wing.
				(f)Additional
			 terms and conditionsThe Secretary may require such additional
			 terms and conditions in connection with the conveyance required by subsection
			 (a) as the Secretary considers appropriate to protect the interests of the
			 United States.
			
